DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/12/2021.  Presently claims 1, 3-6, 8-10, and 15-18 are pending.  Claims 2, 7, and 11-14 are cancelled.

Response to Arguments  
Applicant’s arguments, filed 02/12/2021, with respect to claim 1 have been fully considered and are persuasive.  However, a new 35 U.S.C. 103 rejection is made in light of Applicant’s amendments (see rejection below).  Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 112 and 103 and this action has therefore been made final.      
   
Claim Objections
Claims 5, 8, 9, 10, and 15 are objected to because of the following informalities:
Claim 5, line 5 change to: “[[the]] a maximum thickness in a side surface”
Claim 8, line 5 change to: “[[the]] a maximum thickness in a side surface”
Claim 9, line 5 change to: “[[the]] a maximum thickness in a side surface”
Claim 10, line 5 change to: “[[the]] a
Claim 15, line 3, change to: “the leading edge is the same as a diameter…”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crossing angle” recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 17, the claim recites that a crossing angle of an orientation direction of the front surface relative to the direction of rotation gradually decreases.  From the specification, there is no written description regarding as to how or suggesting such limitation.  Paragraph [0031] of the specification does not disclose wherein the crossing angle gradually decreases.  Further, a crossing angle is not shown in the drawings provided.  Therein, there is a lack of written description suggesting to one of 
Claims 6 and 8 are also rejected due to their dependency on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 8128338) in view of Nomoto et al. (JP 5296141, with citations provided from translation cited in PTO-892).
Regarding claim 1, Suzuki discloses a lift type rotor blade (Fig. 10, Col. 1, lines 1-40) which has a chord length gradually increased from a blade root to a maximum chord length portion (as shown in Fig. 10, chord length (i.e. from 3f side to side of 3e) increases from the blade root portion 3a to a max chord length portion 3d), the maximum a chord length portion is a base portion of a blade end portion (as shown in Fig. 10, max chord length portion 3d is a base portion for the remainder of the tip of the blade), the lift type rotor a blade comprising: a leading edge that faces a direction of rotation (i.e., the leading edge (3e) is the first edge that faces the direction of rotation, as shown in Fig. 17) and extends from the blade root to a tip portion of the blade end 
Suzuki does not specifically disclose wherein in a side view, the leading edge has a thickness that is the greatest at the blade root and gradually and continuously decreases from the blade root to the tip portion; and a front surface gradually inclined in a direction of a back surface from the blade root to the maximum chord length portion such that an interval between the front and back surfaces is continuously decreased from the blade root to the maximum chord length portion in the side view; wherein the back surface is gradually inclined in a direction toward the front surface from the blade root to the maximum chord length portion according to the continuous decrease of the interval between the front and back surfaces from the blade root to the maximum chord length portion in the side view.
Nomoto et al. teaches of a wind turbine blade, which is within the same field of endeavor as the claimed invention. Specifically, Nomoto et al. teaches that in a side view (Fig. 9), the leading edge has a thickness that is the greatest at the blade root (region r, Fig. 9’ below) and gradually and continuously decreases from the blade root to the tip portion (as shown in Fig. 9’, the thickness gradually and decreases from blade root region “r” to the tip of the blade 30, such that the front surface (f) and the back surface (f) are gradually inclined, resulting in a continuous decrease of the interval between the front (f) and back (b) surfaces).   

    PNG
    media_image1.png
    584
    441
    media_image1.png
    Greyscale

Fig. 9’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Nomoto et al. by modifying the front and back surface of the blade such that the front surface is inclined in the direction of the back surface and the back surface is inclined toward the direction of the front surface as taught by Nomoto et al. because such shape configuration has a favorable effect on sound emission and reduces losses due to a favorable and more efficient aerodynamic design between the pressure and suction sides of the blade, resulting in improved rotational performance ([0005]).  
Therein, in combination, the Suzuki in view of Nomoto et al. discloses wherein the front surface is gradually inclined in a direction of a back surface from the blade root (Nomoto, front surface “f” in inclined toward back surface “b” from blade root region “r” 
The combination further discloses wherein when the lift type rotor blade fixed to a hub (2) of a rotor rotates, an airflow is directed from the blade root to the maximum chord length portion at where an air pressure is decreased (functional language; a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114); since the combination of prior art discloses all of the structural limitations of the claim, the blade is capable of performing the recited functional language).
.

Claims 3, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 8128338) in view of Nomoto et al. (JP 5296141, with citations provided from translation cited in PTO-892), and in further view of Suzuki (JP 2006257886, with citations provided from translated cited as NPL in previous 892) and evidenced by Brown (US 2015/0132130 A1).
Regarding claim 3, The Applicant has not disclosed that having a chord length of the max chord length portion be 300% plus or minus 10% of the chord length of the blade root (see paragraph [0048] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  From Fig. 10 of Suzuki, the length of the maximum chord length portion (3d) is greater than the chord length of the blade root (chord length proximate portion 3a of the blade, as shown) and therein is comparative to the design shown in Fig. 1 of Applicant’s drawings.  Therein, it appears that the relative proportion of the chord lengths at the blade root and at the max chord length portion disclosed by Suzuki would perform equally well with the relative proportions of the thickness of the 
The combination of Suzuki and Nomoto further discloses wherein the inclined portion (Suzuki, 3c, Fig. 10) is inclined in a front surface direction (as shown in Fig. 10) from the maximum chord length portion (3d).
Suzuki (JP 2006257886) teaches of propeller for a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Suzuki (JP 2006257886) is relied upon to teach that there is a difference among high speed airflows impacting the rotor blade in that the inclined portion of a similarly shaped wind rotor blade (1c, Fig. 2) is impacted by a larger amount of wind, resulting in a higher speed of the wind impacting point P (shown in Fig. 7) than in other regions of the blade.  Therein, the wind gathers on the front surface to generate lift as the blades/propeller begin to rotate ([0040]-[0044]).  Therein as is known in the art, greater rotational efficiency of the propeller is obtained from the interaction of the wind and the inclined portion (Suzuki, translation, [0040]-[0041]).
The Coanda effect is widely known in the wind turbine art, as evidenced by Brown, which discloses that the Coanda effect refers to a phenomenon whereby a thin, high velocity jet of fluid adheres to a curved portion of a surface of a wind turbine blade.  Such jet of fluid increases the circulation of air and lift experienced by the blade (Brown, [0032]).  Therein, it is known to one of ordinary skill in the art that wind turbine blades 

Regarding claim 5, the combination of Suzuki, Nomoto, and Suzuki (JP 2006257886) further discloses wherein the chord length of the maximum chord length of the blade end portion is within a range of 40 to 50% of a rotation radius (Suzuki (JP 2006257886), i.e. 40%, [0005]), the chord length of the blade root on the front surface is within a range of 30 to 35% of the maximum chord length portion (width of the base is in the range of 26% to 40% of the maximum chord length ([0032], line 2); overlapping range and therefore reads on the limitation, see MPEP § 2144.08).  The benefit of such proportions taught by Suzuki (JP 2006257886) is that these parameters and ranges result in excellent rotational startup at low wind speed of the wind bladed rotor and excellent rotation torque ([0001]).
Further, the Applicant has not disclosed that having a max thickness in a side surface of the blade root is within a range of 75% plus or minus 2% of the chord length of the blade root, and a max thickness of the blade end portion is within a range of 30 to 35% of the thickness of the blade root (see paragraphs [0010], [0016] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  
From Fig. 17 and Fig. 18 of Suzuki (US 8128338), the chord length of the blade root (distance shown in Fig. 17 from 3a to 3e proximate the blade shaft 4) appears to be larger than the thickness in a side surface of the blade root (shown in Fig. 18, the thickness near bottom of the blade) and also, the thickness at the max chord length 
	
Regarding claim 9, Suzuki (JP 2006257886) teaches wherein the chord length of the maximum chord length of the blade end portion is within a range of 40 to 50% of a rotation radius (Suzuki (JP 2006257886), i.e. 40%, [0005]), the chord length of the blade root on the front surface is within a range of 30 to 35% of the maximum chord length portion (width of the base is in the range of 26% to 40% of the maximum chord length ([0032], line 2); overlapping range and therefore reads on the limitation, see MPEP § 2144.08).  The benefit of such proportions taught by Suzuki (JP 2006257886) is that these parameters and ranges result in excellent rotational startup at low wind speed of the wind bladed rotor and excellent rotation torque ([0001]).
Further, the Applicant has not disclosed that having a max thickness in a side surface of the blade root is within a range of 75% plus or minus 2% of the chord length of the blade root, and a max thickness of the blade end portion is within a range of 30 to 35% of the thickness of the blade root (see paragraphs [0010], [0016] of Applicant’s 
From Fig. 17 and Fig. 18 of Suzuki (US 8128338), the chord length of the blade root (distance shown in Fig. 17 from 3a to 3e proximate the blade shaft 4) appears to be larger than the thickness in a side surface of the blade root (shown in Fig. 18, the thickness near bottom of the blade) and also, the thickness at the max chord length portion (3d) is smaller than the thickness of the blade root (as shown in Fig. 18, the thickness at the root is the largest and tapers radially outward toward the tip of the blade) and therein the blade of Suzuki is comparative to the design shown in Fig. 2 of Applicant’s drawings.  Therein, it appears that the relative thickness disclosed by Suzuki would perform equally well with the relative proportions of the relative thickness of the blade root, the chord length of the blade root, and the thickness of the blade end portion as claimed by the Applicant.  Therein, the claimed device is not patentably distinct from the prior art device, wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (see MPEP 2144.04 (IV)(A)).

	Regarding claim 16, the Applicant has not disclosed that having the maximum thickness of the leading edge at the maximum chord length portion is set at 12 % plus or minus 1 % of the chord length of the maximum chord length portion. (see paragraph [0026] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  From Fig. 3 of Suzuki, which is a cross section at the max chord length portion (3d), the thickness of the leading edge is shown.  The thickness of the leading edge shown in .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 8128338) in view of Nomoto et al. (JP 5296141, with citations provided from translation cited in PTO-892), and further in view of Lee (US 2015/0233344 A1).
Regarding claim 4, the combination of Suzuki and Nomoto discloses all of the limitations of claim 1 as stated above, except specifically wherein the lift type rotor blade is fixed to a hub of a rotor at an attack angle of 0 degree at the maximum chord length portion (Suzuki, 3d).
Lee teaches of a wind turbine blade, which is within the same field of endeavor as the claimed invention.  Specifically, Lee teaches of a range of angles of attack for a wind turbine blade ranging between 0 and 21 degrees, which includes 0 degrees ([0041]).  Within this range, the lift of the blade is remarkably increased because a greater surface area of the blade is exposed to the wind.  Even if the wind blowing to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Suzuki and Nomoto in view of Lee by orienting the blades disclosed in Suzuki at an angle of attack within the range taught in Lee, including 0, because within this range, the lift of the blade is remarkably increased since a greater surface area of the blade is exposed to the wind.  Even if the wind blowing to the wind turbine is weak, at an angle of attack such as 0 degrees, rotation of the blade is easily accomplished ([0041]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 8128338) in view of Nomoto et al. (JP 5296141, with citations provided from translation cited in PTO-892), and Lee (US 2015/0233344 A1), and in further view of Suzuki (JP 2006257886, with citations provided from translated cited as NPL in previous 892).
	Regarding claim 10, the combination does not specifically disclose wherein the chord length of the maximum chord length portion is within a range of 40 to 50% of a rotation radius of the lift type rotor blade, the chord length of the blade root on the front surface is within a range of 30 to 35% of the chord length of the maximum chord length portion, the maximum thickness in a side surface of the blade root is within a range of 75% plus or minus 2% of the chord length of the blade root, and a thickness of the blade end portion is within a range of 30 to 35% of the thickness of the blade root.

Further, the Applicant has not disclosed that having a max thickness in a side surface of the blade root is within a range of 75% plus or minus 2% of the chord length of the blade root, and a max thickness of the blade end portion is within a range of 30 to 35% of the thickness of the blade root (see paragraphs [0010], [0016] of Applicant’s specification, wherein the same limitation is recited without specific reasoning or criticality) solves any stated problem or is for any particular purpose.  
From Fig. 17 and Fig. 18 of Suzuki (US 8128338), the chord length of the blade root (distance shown in Fig. 17 from 3a to 3e proximate the blade shaft 4) appears to be larger than the thickness in a side surface of the blade root (shown in Fig. 18, the thickness near bottom of the blade) and also, the thickness at the max chord length portion (3d) is smaller than the thickness of the blade root (as shown in Fig. 18, the thickness at the root is the largest and tapers radially outward toward the tip of the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki (US 8128338) in view of Nomoto et al. (JP 5296141, with citations provided from translation cited in PTO-892), and Suzuki (JP 2006257886, with citations provided from translated cited as NPL in previous 892) and evidenced by Brown (US 2015/0132130 A1), and further in view of Lee (US 2015/0233344 A1).
Regarding claim 18, the combination does not specifically disclose wherein the lift type rotor blade is fixed to a hub of a rotor at an attack angle of 0 degree at the maximum chord length portion (Suzuki, 3d).
Lee teaches of a wind turbine blade, which is within the same field of endeavor as the claimed invention.  Specifically, Lee teaches of a range of angles of attack for a wind turbine blade ranging between 0 and 21 degrees, which includes 0 degrees ([0041]).  Within this range, the lift of the blade is remarkably increased because a greater surface area of the blade is exposed to the wind.  Even if the wind blowing to the wind turbine is weak, at an angle of attack such as 0 degrees, rotation of the blade is easily accomplished ([0041]).  
.  

Allowable Subject Matter
Claims 17, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the prior art of record fails to disclose of a crossing angle of an orientation direction of the front surface relative to the direction of rotation that gradually decreases.  Suzuki and Nomoto do not disclose of a crossing angle of an orientation direction in the front surface of the blade relative to the rotational direction that decreases gradually.
Claims 6 and 8 would be allowable due to their dependency on claim 17.

Conclusion                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/16/2021


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/20/2021 5:31 PM